Citation Nr: 0023093	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-04 4876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiac disorder 
claimed as secondary to service-connected depressive 
neurosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In the veteran's substantive appeal, VA Form 9, he indicated 
that he desired to attend a hearing before a local Hearing 
Officer at the RO located in Waco, Texas.  By letter dated in 
January 2000, the veteran, through his representative, 
indicated that he no longer desired a hearing.  Therefore, 
the hearing request is considered withdrawn.  38 C.F.R. 
20.704(e).  

By a rating decision dated in May 1977, the RO established 
service connection for depressive neurosis and assigned a 50 
percent evaluation effective July 1974 and assigned a 100 
percent evaluation effective October 1976.  

The Board notes that, in by letter dated in June 1998, the RO 
asked the veteran to submit evidence that his service-
connected malaria had increased in severity.  However, 
malaria is not a service-connected disability so the RO's 
request appears to have been made in error.  


REMAND

In a statement received in February 1998, the veteran 
requested that the RO obtain records from the VA Medical 
Center in Dallas, Texas, dating from 1990, and from the VA 
Outpatient Clinic in Forth Worth, Texas, dating from 
September 1997, in order to substantiate his claim of service 
connection for a cardiac condition claimed as secondary to 
service-connected depressive neurosis.  In March 1998, the RO 
requested a hospital summary and treatment records, dating 
from April 1997.  In a subsequent request, dated the same 
day, the RO requested outpatient treatment reports dating 
from September 1997.  The record reflects that no request for 
the treatment records dating from 1990 have been requested.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this case the veteran has stated that VA medical 
records would substantiate his claim for service connection.  
As these records in the constructive possession of VA, the RO 
must request them.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

On further review of the case, it is noted that the 
representative has argued that the veteran's cardiac 
disability is plausibly secondary to his neurosis as well as 
the veteran's "C-Pap condition."  The veteran is not 
service connected for any "C-pap condition," nor is it 
clear what such a condition is or whether the veteran is 
claiming service connection for it.  If he is, that claim 
would be inextricably intertwined with that of secondary 
service connection for the heart disorder. Thus, 
clarification is necessary. 

Accordingly, the Board remands this case to the RO for the 
following action.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should request the veteran's 
VA outpatient treatment records from the 
Dallas VA Medical Center from 1990 
through March 1997.  The RO should 
document the request and the reply from 
the medical center.  Any records obtained 
should be associated with the claims 
folder.  

3.  The RO should ask the representative 
whether, in view of the reference to "C-
pap condition," the veteran is claiming 
service connection for same.  If so, the 
veteran and his representative are 
advised that, for a well grounded claim, 
medical evidence of a current disability 
and of a link to service must be 
presented (along with medical evidence 
linking heart disease to the C-pap 
condition).  Any claim of service 
connection for a C-pap condition should 
then be adjudicated by the RO, with 
notice to the veteran of the 
determination and of the need to file a 
notice of disagreement if he wishes to 
appeal.  

4.  The RO should then readjudicate the 
claim for service connection for a 
cardiac disorder claimed as secondary to 
service-connected disability.  If the RO 
finds the claim to be well-grounded, the 
RO should assist the veteran in 
developing facts pertinent to his claim 
in accordance with the duty to assist 
under 38 U.S.C.A. § 5107(a).  This should 
include obtaining an opinion from a board 
certified cardiologist, to whom the 
claims folder has been made available, as 
to the etiology of the veteran's cardiac 
condition, including whether it, as 
likely as not, was caused or permanently 
worsened by the veteran's depressive 
neurosis (or by the "C-pap condition" 
if the RO has granted service connection 
for it).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given opportunity to respond.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



